Citation Nr: 0501910	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include glaucoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  That rating decision indicated that there had 
been two claims made by the veteran: entitlement to service 
connection for a head injury and entitlement to service 
connection for an eyesight condition.  However, at a March 
2003 local hearing, the veteran clarified that he was 
essentially seeking service connection for glaucoma, which he 
claimed to be the residual of a head injury he incurred as a 
result of an in-service fall.  For the sake of simplicity and 
to remain consistent with the essential nature of the 
veteran's claim, the Board has recharacterized the issue on 
appeal as being entitlement to service connection for 
residuals of a head injury, to include glaucoma.

In November 2003, this case was remanded by the Board to 
provide the veteran with the opportunity to submit additional 
evidence to support his claim.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the case was certified to the Board, medical records 
from a private physician [Dr. J] dated from May 1985 to June 
1998 were received by the Board.  This evidence did not 
contain a waiver of regional office (RO) consideration.  As 
this evidence was not previously considered by the RO, a 
remand is required for consideration of this evidence by the 
RO and the issuance of an SSOC.

The Board finds that the medical evidence is not sufficient 
for purposes of determining the etiology of the veteran's 
glaucoma.  

An April 2003 VA examination report shows that the veteran 
provided service medical records showing a 1967 head injury.  
The examiner noted the veteran's assertion that she had told 
him that the glaucoma was because of the head injury.  The 
examiner indicated that she had no records or recollection of 
that visit, but that there is no medical justification for 
blaming the glaucoma on a head injury.  She noted the 
veteran's assertion that his glaucoma is not hereditary, as 
he has no family history of glaucoma, and stated that the 
etiology of glaucoma is multifactorial and can be acquired 
from other than hereditary causes.  

In an April 2003 VA examination, the examiner noted the 
veteran's denial of any ocular injuries, diseases, or 
surgeries in service.  The examiner diagnosed advanced 
primary open angle glaucoma, right eye, and end-stage primary 
open angle glaucoma, left eye, found that this does not 
appear to be secondary to trauma or any other environmental 
cause, and stated that it is not likely to be service-
connected.  The examiner not address the previous April 2003 
VA physician's statement that the etiology of glaucoma is 
multifactorial and can be acquired from other than hereditary 
causes and did not provide any rationale based on sound 
medical principles and facts of the case for his opinion. 

Additionally, the VA examiner did not have the opportunity to 
review the recently received private medical records from May 
1985 to June 1998.

VA has the duty to secure an examination or opinion if there 
is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  The 
veteran should be afforded another medical examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, 
severity, and date of onset of his 
glaucoma.  The examiner must review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  

Specifically, the examiner should 
determine whether it is at least as 
likely as not that the veteran's 
glaucoma is related to service.  If 
possible, the examiner should determine 
the specific etiology of the veteran's 
glaucoma, and include whether this has 
any relation to the veteran's service to 
include injuries therein.  All necessary 
tests and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  The opinion 
should include a complete written 
rationale based on sound medical 
principles and the facts of this case.  
If any requested opinion cannot be 
provided, that fact should be noted and 
the AMC should explain in detail why 
securing the opinion is not possible.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 
C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the examination, documentation 
showing that notice of the scheduled 
examination was sent to the last known 
address should be placed in the record.  
It should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  This 
should be done with application of all 
appropriate laws and regulations, 
consideration of any additional 
information obtained as a result of this 
remand, including the VA examination, 
and with consideration of additional 
relevant evidence submitted in December 
2004, specifically, private medical 
records dated from May 1985 to June 
1998.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




